DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant(s) elected Claims 1-7, Group I, in response to the Election/Restriction submitted 09/30/2021, as the elected subject matter.  Claims 8-10, Group II, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  The election was made without traverse in the reply filed on 11/19/2021. 

Preliminary Amendment
The preliminary amendments of claims, filed 11/19/2021, has been fully considered.

Status of Claims
Claim 1-10 are pending with claims 1-7 under examination and 8-10 withdrawn from consideration.

Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to EP 182021600, filed 10/23/2018, is acknowledged.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 10/10/2018, 11/13/2020, and 05/13/2021 are compliant with the provisions of 37 CFR 1.97.  Accordingly, the IDS document(s) has/have been fully considered by the examiner.

Drawings
No objections to the drawings are made.

Specification
No objections to the specification are made.

Claim Objections
No objections to the claims are made. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 1 lines 5-7 recite “the laboratory sample container is prevented from moving vertically due to gravity if correctly inserted into the corresponding orifice of the laboratory sample container rack”.  The term “correctly inserted” is unclear because the claims do not provide a standard for ascertaining what would or would not be considered “correctly inserted”. Is the container inserted correctly if the bottom of the container is in physical contact with the sample rack?  Is the container inserted correctly when placed at a predefined position on the sample rack? Is the sample container inserted correctly if it is vertically aligned in the rack? How does one determine if the container is “correctly inserted”?
	
Claim 1 lines 8-9 recite “releasing the laboratory sample container in a vertical direction (z) such that the laboratory sample container moves in the vertical direction (z) due to gravity”.  However, claim 1 lines 5-7 recite “the laboratory sample container is prevented from moving vertically due to gravity if correctly inserted into the corresponding orifice of the laboratory sample container rack”.  It is unclear how the sample container is capable of moving in the vertical direction (z) due to gravity in a case when the sample container is inserted correctly into the rack.  How can both conditions be satisfied?

Claim 1 line 10 recites “determining if the laboratory sample container moves in the vertical direction (z)”.  However, claim 1 lines 8-9 previously recite “releasing the laboratory sample container in a vertical direction (z) such that the laboratory sample container moves in the vertical direction (z) due to gravity”.  It is unclear if the laboratory sample container is required to move in the vertical direction (z), as indicated by lines 8-9, or if the sample container is merely capable of moving in the vertical direction (z), as suggested by line 10.  Is the sample container required to move in the vertical direction or not?
 
Claim 1 line 11 recites “an error procedure”.  It is unclear how Applicant(s) are correlating the term “error procedure” with the function of the device.  What functions are performed when an error occurs such that the device performs an error procedure?

Claim 2 recites “the releasing the laboratory sample container in the vertical direction (z) … is performed for a duration between 10 ms and 200 ms”.  It is unclear if the sample is released and then gripped/obtained again by the device that released the container or if the container moves into the sample rack after being released.  What is the end-point action after the sample container is released that defines the 10-200 ms duration?

Claim 3 recites “the step of performing an error procedure comprises generating an error message”.  It is unclear what and how the error message is being generated.  Does the device comprise sensors, a processor, a display, an alarm that are used to generate and transmit an error message?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosmarin et al. (US 2013/0136569; Pub. Date: May 30, 2013 – hereinafter “Rosmarin”).

Regarding claim 1, Rosmarin discloses a method of handling laboratory sample containers (Rosmarin; fig. 2, #200, [0038]), the method comprising: 
moving a laboratory sample container to a target position (TP), wherein the target position (TP) is a position at which the laboratory sample container is inserted into a corresponding orifice of a laboratory sample container rack provided that the laboratory sample container rack is placed at an intended position (Rosmarin discloses gripper assembly 104 transfers sample container 102 to a destination receptacle 103A in sample rack 103; figs. 1E & 2, #204, [0033, 0038]) and 
wherein the laboratory sample container is prevented from moving vertically due to gravity if correctly inserted into the corresponding orifice of the laboratory sample container rack (Rosmarin discloses the sample container 102 is partially inserted into receptacle 103A to a desired height, and is prevented from moving in the vertical direction by plate springs; figs. 1E-1F, [0034-0035, 0038]); 
releasing the laboratory sample container in a vertical direction (z) such that the laboratory sample container moves in the vertical direction (z) due to gravity; 
determining if the laboratory sample container moves in the vertical direction (z); and 
performing an error procedure if it is determined that the laboratory sample container moves in the vertical direction (z).
Note: “provided that the laboratory sample container rack is placed at an intended position”, “wherein the laboratory sample container is prevented from moving vertically due to gravity if correctly inserted into the corresponding orifice of the laboratory sample container rack”, “determining if the laboratory sample container moves in the vertical direction (z)”, and “performing an error procedure if it is determined that the laboratory sample container moves in the vertical direction (z)” are all contingent limitations and do not necessarily have to occur. 
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. (See MPEP 2111.04). 
Claim limitation “releasing the laboratory sample container in a vertical direction (z) such that the laboratory sample container moves in the vertical direction (z) due to gravity” is a limitation that requires a condition wherein the sample container is not correctly inserted into the orifice of the rack.  Since the method may be practiced by correctly inserting the sample container into the orifice of the rack so that the container is prevented from moving vertically due to gravity, the above limitation is not required.
Claim limitation “determining if the laboratory sample container moves in the vertical direction (z)” is a limitation that requires a condition wherein the sample container is not correctly inserted into the orifice of the rack.  Since the method may be practiced by correctly inserting the sample container into the orifice of the rack so that the container is prevented from moving vertically due to gravity, the above limitation is not required.
Claim limitation “performing an error procedure if it is determined that the laboratory sample container moves in the vertical direction (z)” is a limitation that requires a condition wherein the sample container is not correctly inserted into the orifice of the rack.  Since the method may be practiced by correctly inserting the sample container into the orifice of the rack so that the container is prevented from moving vertically due to gravity, the above limitation is not required.
Accordingly, each claim limitation “releasing the laboratory sample container in a vertical direction (z) such that the laboratory sample container moves in the vertical direction (z) due to gravity; determining if the laboratory sample container moves in the vertical direction (z); and performing an error procedure if it is determined that the laboratory sample container moves in the vertical direction (z)” are all contingent limitations that require a condition wherein the sample container is not correctly inserted into the orifice of the rack.  Because the method can be practiced by correctly inserting a sample container into a corresponding orifice of a rack, then the contingent limitations are not required by the broadest reasonable interpretation of the claim.

Regarding claim 2, Rosmarin discloses the method according to claim 1 above, wherein the releasing the laboratory sample container in the vertical direction (z) such that the laboratory sample container can move in the vertical direction (z) due to gravity is performed for a duration between 10 ms and 200 ms.  
Note: “the releasing the laboratory sample container in the vertical direction (z) such that the laboratory sample container can move in the vertical direction (z) due to gravity is performed for a duration between 10 ms and 200 ms” is a contingent limitation and does not necessarily have to occur. 
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. (See MPEP 2111.04). 
Claim limitation “the releasing the laboratory sample container in the vertical direction (z) such that the laboratory sample container can move in the vertical direction (z) due to gravity is performed for a duration between 10 ms and 200 ms” is a limitation that requires a condition wherein the sample container is not correctly inserted into the orifice of the rack.  Since the method may be practiced by correctly inserting the sample container into the orifice of the rack so that the container is prevented from moving vertically due to gravity, the above limitation is not required.
Accordingly, claim limitation “the releasing the laboratory sample container in the vertical direction (z) such that the laboratory sample container can move in the vertical direction (z) due to gravity is performed for a duration between 10 ms and 200 ms” is a contingent limitation that requires a condition wherein the sample container is not correctly inserted into the orifice of the rack.  Because the method can be practiced by correctly inserting a sample container into a corresponding orifice of a rack, then the contingent limitation is not required by the broadest reasonable interpretation of the claim.

Regarding claim 3, Rosmarin discloses the method according to claim 1 above, wherein the performing an error procedure comprises generating an error message indicating that the laboratory sample container rack is not placed at the intended position.  
Note: “the performing an error procedure comprises generating an error message indicating that the laboratory sample container rack is not placed at the intended position” is a contingent limitation and does not necessarily have to occur. 
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. (See MPEP 2111.04). 
Claim limitation “the performing an error procedure comprises generating an error message indicating that the laboratory sample container rack is not placed at the intended position” is a limitation that requires a condition wherein the sample container is not correctly inserted into the orifice of the rack.  Since the method may be practiced by correctly inserting the sample container into the orifice of the rack so that the container is prevented from moving vertically due to gravity, the above limitation is not required.
Accordingly, claim limitation “the performing an error procedure comprises generating an error message indicating that the laboratory sample container rack is not placed at the intended position” is a contingent limitation that requires a condition wherein the sample container is not correctly inserted into the orifice of the rack.  Because the method can be practiced by correctly inserting a sample container into a corresponding orifice of a rack, then the contingent limitation is not required by the broadest reasonable interpretation of the claim.

Regarding claim 4, Rosmarin discloses the method according to claim 1 above, wherein the moving the laboratory sample container to the target position (TP) and the releasing the laboratory sample container is performed by an electric motor (Rosmarin; fig. 1A, #106C, [0024-0026]).  
Note: “the releasing the laboratory sample container” is a contingent limitation and does not necessarily have to occur. 
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. (See MPEP 2111.04). 
Claim limitation “the releasing the laboratory sample container” is a limitation that requires a condition wherein the sample container is not correctly inserted into the orifice of the rack.  Since the method may be practiced by correctly inserting the sample container into the orifice of the rack so that the container is prevented from moving vertically due to gravity, the above limitation is not required.
Accordingly, claim limitation “the releasing the laboratory sample container” is a contingent limitation that requires a condition wherein the sample container is not correctly inserted into the orifice of the rack.  Because the method can be practiced by correctly inserting a sample container into a corresponding orifice of a rack, then the contingent limitation is not required by the broadest reasonable interpretation of the claim.

Regarding claim 5, Rosmarin discloses the method according to claim 4 above, wherein the electric motor can be operated in a torque mode and in a velocity mode, wherein in the torque mode, the electric motor provides an adjustable torque and, in the velocity mode, the electric motor provides an adjustable velocity (Rosmarin discloses the drive motor 106c moves the gripper assembly 104 in one or more coordinate directions, two or more coordinate directions, or three or more coordinate directions; [0025] – thereby defining a velocity mode.  Rosmarin also discloses drive motor 106C may include chains, sprockets, guides, pulleys and belt arrangements, drives such as gear drives or worm drives, or other conventional drive components, and may be utilized to cause the motion of the robotic system 106 and coupled gripper assembly 104; [0026], and that the gripper assembly is configured to grip and release the sample container; figs. 1E-1F – thereby defining a torque mode since the drive motor 106C is configured to grip and release the sample container).

Regarding claim 6, Rosmarin discloses the method according to claim 5 above, wherein the moving of the laboratory sample container is performed using the velocity mode (Rosmarin discloses the drive motor 106c moves the gripper assembly 104 in one or more coordinate directions, two or more coordinate directions, or three or more coordinate directions; [0025]).  

Regarding claim 7, Rosmarin discloses the method according to claim 5 above, wherein the releasing of the laboratory sample container is performed using the torque mode (Rosmarin discloses drive motor 106C may include chains, sprockets, guides, pulleys and belt arrangements, drives such as gear drives or worm drives, or other conventional drive components, and may be utilized to cause the motion of the robotic system 106 and coupled gripper assembly 104; [0026].  Rosmarin also discloses the gripper assembly 104 is configured so as to grip and release the sample container; figs. 1E-1F.  Therefore, the drive motor 106C being configured with a torque mode since the drive motor 106C is configured to grip and release the sample container).
Note: “the releasing the laboratory sample container” is a contingent limitation and does not necessarily have to occur. 
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. (See MPEP 2111.04). 
Claim limitation “the releasing the laboratory sample container” is a limitation that requires a condition wherein the sample container is not correctly inserted into the orifice of the rack.  Since the method may be practiced by correctly inserting the sample container into the orifice of the rack so that the container is prevented from moving vertically due to gravity, the above limitation is not required.
Accordingly, claim limitation “the releasing the laboratory sample container” is a contingent limitation that requires a condition wherein the sample container is not correctly inserted into the orifice of the rack.  Because the method can be practiced by correctly inserting a sample container into a corresponding orifice of a rack, then the contingent limitation is not required by the broadest reasonable interpretation of the claim.

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Lewis et al. (US 6,544,799) discloses a calibration method for determining X, Y, and Z positioning of a sample rack.
Ingenhoven (US 2004/0267405) discloses a method for positioning containers in a rack having sensors that determine when a rack is misaligned.
Norman (US 2019/0351123) disclose an alarm and message that are generated when an error occurs loading a container in a tray.
Toshifumi (JPS 62287161A) discloses a method for inserting a sample container into a rack.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.T./Examiner, Art Unit 1798   


/Kathryn Wright/Primary Examiner, Art Unit 1798